Citation Nr: 0311968	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-03 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for hearing loss, left 
ear.


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active military service in the U.S. Naval 
Reserve from February 1982 to January 1985, and in the U.S. 
Navy from July 1985 to November 1991.  He also served in the 
Air National Guard from August 1997 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision in 
which the RO denied service connection for hearing loss of 
the right and left ears.  The veteran filed a notice of 
disagreement in October 2000 and a statement of the case 
(SOC) was issued in January 2002.  The veteran submitted a 
substantive appeal in April 2002.  In November 2002, the 
Board undertook further evidentiary development of the claims 
on appeal, pursuant to 38 C.F.R. § 19.9 (2002).  

The Board's decision on the claim for service connection of 
left ear hearing loss is set forth below.  The issue of 
entitlement to service connection for right ear hearing loss 
is addressed in a remand following the "order" portion of 
this decision. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim of service connection for left ear 
hearing loss has been accomplished.

2.  The veteran currently has left ear hearing loss 
recognized as a disability for VA purposes.

3.  The veteran likely experienced significant in-service 
noise exposure as an aviation machinist's mate, and there is 
competent evidence that indicates that current hearing loss 
of the left ear at least as likely as not had its origin 
during and as a result of such noise exposure during the 
veteran's period of active military service.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for service connection for left ear hearing loss are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the claim for service 
connection for left ear hearing loss, the Board finds all 
notification and development action needed to fairly 
adjudicate that claim has been accomplished.   Also in view 
of the favorable disposition of the claim currently under 
consideration, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the additionally 
developed evidence-specifically, the March 2003 reports 
associated with audiological and otolaryngological 
evaluation-in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  


I.  Factual Background

According to the veteran's report of separation (Form DD214), 
he served as an aviation machinist's mate and a maintenance 
technician.  

A review of the veteran's service medical records indicates 
that, upon his September 1981 entrance into Reserve service, 
the veteran's auditory acuity measured as follows (in 
decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
0
5

The veteran underwent audiological evaluations in January 
1983, March 1984, and January 1985, to reveal shifts in the 
veteran's hearing.  In January 1983, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
0
0
5

The audiogram report indicated that shifts in hearing 
measurements were not significant.  In March 1984, the 
veteran's auditory acuity measured as follows (in decibels):




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
5
0
0

According to the March 1984 audiometric report, the findings 
did not represent significant threshold shift.  In January 
1985, the veteran's hearing was reevaluated.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
5
20
5

The January 1985 audiometric report indicated that the data 
represented a significant threshold shift of 15 decibels as 
compared to the prior audiometric evaluation.

On enlistment examination in the U.S. Navy in July 1985, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
10
5

In September 1989, the veteran was re-evaluated for purposes 
of extending his service obligation.  On the audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
-5
5
10

On separation examination in September 1991, audiological 
evaluation revealed the following pure tone thresholds, in 
decibels:






HERTZ



500
1000
2000
3000
4000
LEFT
10
5
-5
10
25

The veteran attempted to enlist in the U.S. Air Force 
Reserve; however, according to a July 1997 examination 
report, the veteran was deemed not qualified due to, among 
other things, defective hearing.  The veteran underwent two 
audiological evaluations that elicited pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
60
50





HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
50
50

Following the veteran's submission of his claim for service 
connection, the RO obtained treatment records from the VA 
Medical Center (VAMC) in Richmond, Virginia.  According to a 
June 2000 treatment report, the veteran underwent 
audiological evaluation to address hearing loss.  The veteran 
complained of failing to qualify for entry to Reserve service 
because of hearing loss, and he cited a history of in-service 
and post-service occupational noise exposure.  The VA 
audiologist reported that testing showed normal hearing 
sensitive in both ears and excellent speech discrimination.  
The veteran was informed that he did not require hearing 
aids.

In his October 2000 notice of disagreement, the veteran he 
experienced sustained exposure to high-frequency jet noise of 
a period of ten years in service while working as an aviation 
machinist.  

Pursuant to Board development instructions, the veteran 
underwent VA examinations in March 2003.  According to the 
March 2003 VA audiological examination report, the veteran's 
subjective complaints included hearing difficulty during 
conversations and while using the telephone.  He became aware 
of hearing loss in 1992, but he could not provide an actual 
onset date.  The veteran reported noise exposure in service 
and some post-service occupational noise exposure.  On the 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
50
45
26

Speech audiometric revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
VA audiologist interpreted the audiometric test results as 
showing moderate, high frequency sensorineural hearing loss 
in the left ear.  

In rendering an opinion as to the etiology of current hearing 
loss disability, the VA audiologist cited all hearing tests 
contained in the service medical records.  She determined the 
in-service test results showed normal hearing in both ears; 
however, the January 1985 audiometric test seemed to indicate 
the beginning of bilateral hearing loss.  The audiologist 
indicated that, since there was no evidence of a hearing test 
provided in the year following the veteran's discharge, it 
was difficult to determine the etiology of hearing loss.  She 
concluded, however, that it was at least as likely as not 
that the veteran's hearing loss was related to his service, 
since hearing loss was found upon testing in service, 
although such hearing loss may have gotten worse with the 
veteran's history of occupational noise.  

The March 2003 physician that examined the veteran's ears 
found evidence of deterioration in the veteran's hearing in 
service, added that the veteran's sensorineural hearing loss 
was attributable to noise exposure history, and found that it 
was "at least more likely than not" that such noise 
exposure was incurred in service.  



II.  Analysis

The veteran contends that his left-ear hearing loss is due to 
noise exposure in service.  In this regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2002).  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

According to the service medical records, hearing loss, as 
defined by 38 C.F.R. § 3.385, was not present at any time 
during service or at the time of discharge.  Furthermore, as 
indicated by the March 2003 VA examiner, there is no evidence 
that the veteran underwent a hearing test within one year 
after his discharge.  However, notwithstanding that 
audiometric tests do not reveal in-service hearing loss 
meeting the regulatory requirements under 38 C.F.R. § 3.385, 
a veteran may still establish service connection for hearing 
disability by showing that he has current hearing loss 
disability that is causally related to service.  See Hensley 
v. Brown, 5 Vet. App. 155, 150 (1993).  

In this case, post-service medical evidence includes three 
audiograms indicating impaired hearing in the left ear at 
4000 hertz, sufficient to meet the criteria of 38 C.F.R. § 
3.385, above.  Thus, there is objective evidence of record 
indicating that the veteran currently has hearing loss 
disability in the left ear.  

Furthermore, the veteran has asserted that he experienced 
significant noise exposure during service, to include noise 
from jet engines and other noise associated with working on 
the flight line.  Given the fact the veteran's service as an 
aviation machinist's mate (as reflected on his DD-214), the 
Board finds that the veteran likely experienced in-service 
noise exposure as alleged. 

Finally, the Board notes that the March 2003 VA examination 
reports address the etiology of the veteran's current left-
ear hearing loss, and that the VA audiological and otological 
examiners concurred that, at a minimum, it was as least as 
likely as not that the veteran's hearing loss was related to 
his service.  While the VA audiological examiner indicated 
that it was difficult to determine whether the veteran's 
hearing loss was related to in-service noise or post-service 
occupational noise, she cited clinical evidence of hearing 
loss, shown on in-service audiometric tests, as an indicator 
of onset.  The VA physician that examiner the veteran's ears 
in March 2003 also cited clinical evidence of hearing 
deterioration in service as a basis for his medical opinion 
suggesting a likely nexus between in-service noise exposure 
and the onset of current disability.  Both March 2003 VA 
opinions provide the only competent evidence concerning 
etiology; there is no contrary evidence of record.    

In summary, the veteran currently has a left ear hearing loss 
recognized as disability for VA purposes, likely in-service 
noise exposure, and there is competent evidence that 
indicates that there is as least as likely as not a medical 
relationship between his in-service noise exposure and 
current disability.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. § 3.102.  In view of the foregoing, 
and with resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for hearing loss 
of the left ear is in order.




ORDER

Service connection for hearing loss of the left ear is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


REMAND

The veteran also contends that he has right ear hearing loss 
caused by noise exposure in service.  Since the issuance of 
the January 2002 SOC (the last time the RO reviewed the 
case), additional evidence added to the claims file pursuant 
to the Board's development include reports associated with 
the VA audiological and otolaryngological evaluation in March 
2003; these reports include the result of audiometric testing 
that reveals that the veteran does not currently have a 
hearing loss disability of the right ear, pursuant to 
38 C.F.R. § 3.385.  

The provision of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
has recently been held to be invalid.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304, -
7305, -7316.  As the additionally developed evidence does not 
support an allowance of the claim for service connection for 
hearing loss of the right ear, it would be prejudicial for 
the Board to consider that claim on the basis of the 
additionally developed evidence, in the first instance.  See 
Bernard v. Brown, 4 Vet. App. 384 (1995).  Hence, this matter 
must be returned to the RO for consideration of the claim in 
light of all pertinent evidence and legal authority, to 
include the evidence added to the record since the January 
2002 SOC.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all evidence 
associated with the claims file since the 
January 2002 SOC) and legal authority.  

2.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran an appropriate supplemental 
SOC (to include full reasons and bases for 
the RO's determinations) and afford him 
the appropriate period for written or 
other response thereto before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim  must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 






remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

